DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Status of Claims
Claim(s) 1-9 are pending in the application. Claim 10 has been canceled.  The previous rejections under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa (US 2012/0261453) in view of Nomaru (US 2012/0199565) in further view of Norikane (US 2005/0205536)
As Per Claim 1, Kajikawa discloses a laser scribing device [abstract] comprising:
 a laser light source [Fig. 2, #1] for outputting a laser beam [Par. 10; “…an emission step of emitting a laser beam from the light source…” & Fig. 1, #STP2];
 a splitter [Fig. 2, #6] for dividing the laser beam into a first laser beam and a second laser beam [Par. 45; “…The birefringent prism 6 is provided for splitting the laser beam P emitted from the light source 1 into an ordinary light component 13 and an extraordinary light component 14 having different travel directions….”]; 
a beam expander telescope [Fig. 2, #4] for adjusting a divergent angle on a path of the first laser beam or a path of the second laser beam [Par. 45; “…The beam expander 4 has a concave lens 11 and a convex lens 12 in the order along the travel direction of the laser beam P, and is for use in expanding the laser beam P emitted from the light source 1…”];
 a beam combiner [Fig. 2, #8] for combining the first laser beam and the second laser beam [Par. 45; “…The mirror 8 is provided for guiding the laser beam P that transmits the light path-correcting optical system 7 to the light converging lens 10….”]; and 
a light-collecting lens [Fig. 2, #10] for light-collecting the first and second laser beams that are combined by the beam combiner [Par. 45; “…The mirror 8 is provided for guiding the laser beam P that transmits the light path-correcting optical system 7 to the light converging lens 10….”]. 


Nomaru, much like Kajikawa, pertains to a laser beam applying mechanism. [abstract]
Nomaru discloses a first wave plate [Fig. 2, #639a] positioned on the path of the first laser beam or the path of the second laser beam divided by the splitter. [Par. 35; “…In the case that the phase difference (.alpha.+.beta.) is 180.degree., only the S polarized light component is incident on the polarization beam splitter film of the polarization beam splitter 639b, so that the whole of the laser beam is reflected on the polarization beam splitter film of the polarization beam splitter 639b and introduced into the beam damper 64. When the phase difference (.alpha.+.beta.) changes from 0.degree. to 180.degree., the P polarized light component of the laser beam is gradually decreased. Accordingly, by controlling the phase difference (.alpha.+.beta.) between 0.degree. and 180.degree., the proportion of the P polarized light component of the laser beam, i.e., the power of the laser beam to be applied through the focusing means 62 to the workpiece can be adjusted…”]; and 
rotating a polarization direction of the first laser beam or the second laser beam by 90 degrees [Par. 35; “…the P polarized light component of the laser beam is gradually decreased. Accordingly, by controlling the phase difference (.alpha.+.beta.) between 0.degree. and 180.degree., the proportion of the P polarized light component of the laser beam, i.e., the power of the laser beam to be applied through the focusing means 62 to the workpiece can be adjusted…”].
Nomaru discloses the benefits of the wave plate in that it aids in adjusting the power of the laser beam to be applied through a focusing means [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser scribing device as taught by Kajikawa in view of the wave plate as taught by Nomaru to further include a first wave plate positioned on the path of the first laser beam or the path of the second laser beam 
Kajikawa and Nomaru do not disclose wherein the first laser beam and the second laser beam  having vertically different focal distances forming vertically different focuses inside the object to be processed. 
Norikane, much like Kajikawa and Nomaru, pertains to a method and device for adjusting wavelength distribution patterns. [abstract] 
Norikane disclose wherein the first laser beam [Fig. 1b, #11C-1] and the second laser beam [Fig. 1b, #11c-2] having vertically different focal distances [Fig. 1b, 11c-1 & Fig. 1b, #11c-2] forming vertically different focuses [Fig. 1, 11c-1 & 11c-2] inside the object to be processed [Fig. 1b, #14].
Norikane discloses the benefits of the vertically different focal distances in that affords selectively controlling a burn pattern on the formed structure in accordance to different wavelengths. [Par. 36] Kajikawa and Nomaru can directly benefit from the modification as the references already contemplate the need to control laser irradiation, and the inclusion of different focal distances would further aid in controlling irradiation on the structure. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second laser beam as taught by Kajikawa and Nomaru in view of the first and second laser beams as taught by Norikane to further include wherein the first laser beam and the second laser beam  having vertically different focal distances forming vertically different focuses inside the object to be processed to selectively control laser irradiation on the workpiece. 
As Per Claim 2, Kajikawa discloses all limitations of the invention except further a damper positioned on the path of the second laser beam and controlling energy of the second laser beam.
Nomaru, much like Kajikawa, pertains to a laser processing apparatus. [abstract] 
laser beam and controlling energy of the laser beam [Par. 35; “…Par. 35; “…The polarization beam splitter 639b having the polarization beam splitter film functions to reflect the S polarized light component of the laser beam emerging from the half-wave plate 639a and next introduce it into a beam damper 64…”]
Nomaru discloses the benefits of the damper it aids in adjusting the power of the laser beam applied from the focusing lens by absorbing unwanted light components while allowing other light components to proceed to a proceeding focusing lens. [Par. 13] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser scribing device as taught by Kajikawa in view of the damper and wave plate as taught by Nomaru to further include a damper positioned on the path of the second laser beam and controlling energy of the second laser beam to adjust the power of the laser beam applied from the focusing lens. [Par. 13]
AS Per Claim 3, Kajikawa discloses all limitations of the invention except a damper coupled to an output terminal of a first wave plate and controlling energy of the first laser beam.
	Nomaru, much like Kajikawa, pertains to a laser beam applying mechanism. [abstract]
 	Nomaru discloses a damper [Fig. 2, #64] coupled to an output terminal of a first wave plate [Fig. 2, #639a; Par. 35; “…The polarization beam splitter 639b having the polarization beam splitter film functions to reflect the S polarized light component of the laser beam emerging from the half-wave plate 639a and next introduce it into a beam damper 64…”] and controlling energy of the first laser beam. [Par. 11; “…third polarization beam splitter film for dividing the laser beam obtained by the polarized light components synthesizing means into an optical path directed to the focusing lens and an optical path directed to a beam damper; and control means for controlling the voltage to be applied to the piezoelectric actuator of the optical path length adjusting means to thereby adjust the spacing between the mirror surface of the first mirror and the first polarization beam splitter film, thereby controlling a third phase difference (.alpha.+.beta.) between the S polarized light component and the P 
	Nomaru discloses the benefits of the damper and the wave plate in that it aids in adjusting the power of the laser beam applied from the focusing lens. [Par. 13; “…controlling the third phase difference (.alpha.+.beta.) between the S polarized light component and the P polarized light component of the laser beam obtained by the polarized light components synthesizing means in the range of 0.degree. to 180.degree.. As a result, the power of the laser beam to be applied from the focusing lens can be adjusted.….”]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser scribing device as taught by Kajikawa in view of the damper and wave plate as taught by Nomaru to further include a damper coupled to an output terminal of a first wave plate and controlling energy of the first laser beam to adjust the power of the laser beam applied from the focusing lens. [Par. 13]
As Per Claim 4, Kajikawa discloses a second wave plate [Fig. 2, #9] coupled to an output terminal of the beam combiner [Fig. 2, #8] and adjusting a polarization state of the first laser beam and the second laser beam to a circular polarization state. [Par. 45; “…The quarter-wave plate 9 is disposed backward of the light path-correcting optical system 7 with respect to the travel direction of the laser beam P, and is for use in converting the linear polarization of the laser beam P guided from the mirror 8 into circular polarization. …”]
As Per Claim 5, Kajikawa discloses a second wave plate [Fig. 2, #9] coupled to an output terminal of the beam combiner [Fig. 2, #8] and adjusting a polarization state of the first laser beam and the second laser beam to a circular polarization state. [Par. 45; “…The quarter-wave plate 9 is disposed backward of the light path-correcting optical system 7 with respect to the travel direction of the laser beam P, and is for use in converting the linear polarization of the laser beam P guided from the mirror 8 into circular polarization. …”]
As Per Claim 6, Kajikawa disclose all limitations of the invention except wherein the damper includes a wave plate for adjusting a polarization state of the second laser beam, and a polarizer or an attenuator coupled to an output terminal of the wave plate and controlling energy of the second laser beam.
Nomaru, much like Kajikawa, pertains to a laser beam applying mechanism. [abstract]
Nomaru discloses a polarizer [Fig. 2, #639b] or an attenuator coupled to an output terminal of the wave plate [Fig. 2, #639a] and controlling energy of the laser beam. [Par. 35; “…In the case that the phase difference (.alpha.+.beta.) is 180.degree., only the S polarized light component is incident on the polarization beam splitter film of the polarization beam splitter 639b, so that the whole of the laser beam is reflected on the polarization beam splitter film of the polarization beam splitter 639b and introduced into the beam damper 64. When the phase difference (.alpha.+.beta.) changes from 0.degree. to 180.degree., the P polarized light component of the laser beam is gradually decreased. Accordingly, by controlling the phase difference (.alpha.+.beta.) between 0.degree. and 180.degree., the proportion of the P polarized light component of the laser beam, i.e., the power of the laser beam to be applied through the focusing means 62 to the workpiece can be adjusted…”]
Nomaru discloses the benefits of the polarizer in that it aids in adjusting the power of the laser beam to be applied through a focusing means. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scribing device as taught by Kajikawa in view of the polarizer as taught by Nomaru to further a polarizer or an attenuator coupled to an output terminal of the wave plate and controlling energy of the second laser beam to adjust the power of the laser beam to be applied through a focusing means. [Par. 35]
Neither Kajikawa nor Nomaru disclose wherein the damper includes a wave plate for adjusting a polarization state of the second laser beam.

Arai discloses the damper [Fig. 5, #92 & #81] includes a wave plate [Fig. 5, #81] for adjusting a polarization state of the second laser beam [Par. 35; “…the half-wave plates 81, 82 are used as means for rotating the polarization direction by 90 degrees…”; the examiner would like to note that the claim language does not include structural limitations such as the wave plate being coupled to the damper, and just states that a “damper” includes said wave plate, as applicant has not shown explicitly in the drawings or specification how a damper would include a wave plate] 
Arai discloses the benefits of the damper and wave plate in that it aids in adjusting the polarization state of the laser beam. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the damper as taught by Kijkawa and Nomaru in view of the damper as taught by Arai to further include the damper includes a wave plate for adjusting a polarization state of the second laser beam to adjust a polarization state of the laser beam. [Par. 35] 
As Per Claim 7, Kajikawa discloses all limitations of the invention except a polarizer coupled to an output terminal of a first wave plate and controlling energy of the first laser beam.
Nomaru, much like Kajikawa, pertains to a laser beam applying mechanism. [abstract]
Nomaru discloses a polarizer [Fig. 2, #639b] coupled to an output terminal of a first wave plate [Fig. 2, #639a] and controlling energy of the first laser beam. [Par. 35; “…In the case that the phase difference (.alpha.+.beta.) is 180.degree., only the S polarized light component is incident on the polarization beam splitter film of the polarization beam splitter 639b, so that the whole of the laser beam is reflected on the polarization beam splitter film of the polarization beam splitter 639b and introduced into the beam damper 64. When the phase difference (.alpha.+.beta.) changes from 0.degree. to 180.degree., the P polarized light component of the laser beam is gradually decreased. Accordingly, by controlling the phase difference (.alpha.+.beta.) between 0.degree. and 180.degree., the 
Nomaru discloses the benefits of the polarizer in that it aids in adjusting the power of the laser beam to be applied through a focusing means. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scribing device as taught by Kajikawa in view of the polarizer as taught by Nomaru to further include a polarizer coupled to an output terminal of a first wave plate and controlling energy of the first laser beam to adjust the power of the laser beam to be applied through a focusing means. [Par. 35]
As Per Claim 8, Kajikawa discloses a second wave plate [Fig. 2, #9] coupled to an output terminal of the beam combiner [Fig. 2, #8] and adjusting a polarization state of the first laser beam and the second laser beam to a circular polarization state. [Par. 45; “…The quarter-wave plate 9 is disposed backward of the light path-correcting optical system 7 with respect to the travel direction of the laser beam P, and is for use in converting the linear polarization of the laser beam P guided from the mirror 8 into circular polarization. …”]
As Per Claim 9, Kajikawa discloses a second wave plate [Fig. 2, #9] coupled to an output terminal of the beam combiner [Fig. 2, #8] and adjusting a polarization state of the first laser beam and the second laser beam to a circular polarization state. [Par. 45; “…The quarter-wave plate 9 is disposed backward of the light path-correcting optical system 7 with respect to the travel direction of the laser beam P, and is for use in converting the linear polarization of the laser beam P guided from the mirror 8 into circular polarization. …”]

Response to Arguments
Applicant’s arguments, filed 11/29/2021 have been fully considered.  
not inside the object, but “on the surface of the object”. 
The reference clearly states “…In the laser scribe processing method shown in FIG. 1, a target substance Q of processing (board) formed from a hard and brittle material or the like is irradiated with a laser beam P, thereby forming cracks along the scribe direction of the target substance Q of processing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761